MEMORANDUM ***
Barbara Walker appeals the district court’s judgment affirming in part the Commissioner’s order denying her claim for social security disability benefits, and remanding for further proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s order and will uphold the Commissioner’s decision if it is supported by substantial evidence and is free of legal error. See Pagter v. Massanari, 250 F.3d 1255, 1258 (9th Cir.2001). We review for an abuse of discretion the district court’s decision to remand for further proceedings. See Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.2000), cert. denied, 531 U.S. 1038, 121 S.Ct. 628, 148 L.Ed.2d 537 (2000). We affirm for the reasons stated by the district court in its order filed October 18, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.